Title: Felix Pascalis to Thomas Jefferson, 15 December 1819
From: Pascalis Ouvière, Felix Alexander
To: Jefferson, Thomas


					
						Sir,
						
							Newyork,
							Decemb. 15th 1819.
						
					
					With a view to public good and with the desire of serving a worthy stranger, I beg leave to submit the following statement to your attention.
					A large Collection of natural curiosities, has been some time ago imported in this City for exhibition. It is composed of Shells, Crustacea, fishes, Minerals, Birds;—some living animals,—&c. The three first divisions are admirably selected and well preserved.  Professor Mitchill has several times recommended the collection to the attention of the public and I have done the same. These specimens are the more interesting that they were in a great proportion and by the Labour of many years, collected in the tropical Regions of America.
					It is the wish of the proprietor to sell this museum or to pack it and Carry back, before he encounters the severities of our winter and would make great sacrifices, consideration considering the expences of transportation of nearly 40 or  50 large and heavy packages. I have no doubt but he would have already found purchasers in this City, if the difficulties of monied men were not still very great. at Present the collection, with the Glazed boxes in which genera and species are distributed might be obtained at a very low price and perhaps less than 2000 Doll!
					in this Circumstance and regretting very much that this precious museum, also very instructive, should be suffered to be carried away, I have felt it a matter of duty to offer it to your excellency as a trustee of the University of Abermale which, I am informed, is established under your Patronage, in the best and the most extensive plan; and would be happy to contribute by further trouble to a great acquisition for your institution and to the relief of a worthy man.
					Permit me, Greatly honoured sir, in this particular occasion, when, with good motives, I take the liberty of addressing you, to subjoin my fervent wishes for the preservation of your life, under the smiles of Providence for the Comforts of health, and the applauses of the mind and the Conscience.
					
						I have the honor to be with a profound respect
						 Sir, Your most obedient & Humble Servant
						Felix Pascalis M.D.
					
				